Title: From George Washington to Jonathan Trumbull, Sr., 14 August 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge August 14th 1775

Your Favours of the 7th 8th & 12 Instant are all duly received. The Destination of the New Raised Levies has happily coincided with my Intentions respecting them—In the present Uncertainty I think it best they should continue where they are, and I hope the Officers will be assiduous in Discplining, & improving them in the use of Arms.
Upon the Subject of Powder, I am at a Loss what to say, our

Necesseties are so great, and it [is] of such infinite Importance, that this Army should have a full Supply, that nothing but the most pressing Exigince, would make it proper to detain any on its way. I have been informed that 15 Hhds ware lately landed at New York, & that further supplies were daily Expected both there, and at Connecticut. Should there be any Arrivals, I beg no Time may be lost in forwarding this from Hartford & what can be spared from the necessary Colony Stock. Indeed at present I should chuse you to forward one of these Waggons, and the other may remain where it is untill we see how the Issue of our Expectations on this Head—The Removal from Boston, I consider as very precarious, by no Means desiring to have so much Striss laid on it. We begin to feel a Scarcity of Lead, and as I do not learn, that we are to expect any from the Southward, I have concluded that a Part of the Stock found at Ticonderoga should be brought down to this Camp, for this Purpose have wrote to Genl Schuyler. I am not sufficiently Master of the Geography of the Country to know the easiest & Safest Conveyance: But from the Time in which Letters have come this way throug your Hands, I apprehend Connecticut must be the best & most expeditious. You will therefore, Sir be pleased to give us your Assistance, by taking this Matter into your hands to Direct, in which I have not the least Doubt, you will attend as well to the Expence, as other Circumstances conducive to the public Service. To this Effect, I have wrote General Schuyler, & referred him to you, for Information of the Manner of Conveyance, You will doubtless be cautious, how you suffer it to be water borne, where there is any Danger of the Enemy’s Shipping—Nothing new in the Camp for several Days past. Five Deserters have come in within these 48 hours but they bring no Intelligence of any Consequence—I am, with much Regard & Esteem Your most Obedt & very humble Servant

Go. Washington


P.S. Since writing the above, I have been Informed there is a Lead mine in your Colony, which may be work’d to Advantage—Cut off from all foreign Supplies, every internal Resource is worthy of attention & I make no Doubt if my Information is just, some proper steps may be taken to turn this to the public Advantage.


Go. Washington
